DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/132746, equivalent to Goto et al (US Patent No. 10,186,404) cited below, in view of Das et al (EP 1895518).
With respect to claim 1, Goto discloses a sputter target comprising an FePt alloy phase comprising 33-60 at% of Pt (which reads on 5-70 mol% of Pt), C, and a remainder of Fe (abstract; col. 2, lines 50-63; claim 11), wherein an oxide is dispersed within the sputter target (col. 3, lines 12-20; claim 17), the oxide in an amount of 3 vol% (‘vol%’ considered to be substantially equivalent to ‘mol%’ as claimed) of a total volume of the sputter target (col. 3, lines 12-20; claim 18), and the oxide selected from at least one of SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2 (col. 3, lines 21-24; claim 19), wherein the oxide selected for the sputter target is from an oxide powder of the same stoichiometric formula (col. 7, lines 11-16), as is the FePt alloy phase and C also from powders (col. 6, lines 35-61).
However Goto is limited in that the oxide comprising K2O (potassium oxide) or Na2O (sodium oxide) is not specifically suggested.
Das teaches a sputter target for forming a magnetic recording medium (Derwent Abstract), wherein the sputter target comprises a first alloy of FePt and an oxide compound, with at least one “element of the oxide compound is a metal or metalloid selected from lithium (Li), beryllium (Be), boron (B), sodium (Na), magnesium (Mg), aluminum (Al), silicon (Si), potassium (K), calcium (Ca), scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), zinc (Zn), gallium (Ga), rubidium (Rb), strontium (Sr), yttrium (Y), zirconium (Zr), niobium (Nb), cadmium (Cd), indium (In), cesium (Cs), barium (Ba), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), terbium (Tb), gadolinium (Gd), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), lutetium (Lu), hafnium (Hf), tantalum (Ta), tungsten (W), lead (Pb), thorium (Th) and uranium (U)” (emphasis added) (Derwent Abstract), with “the oxide compound” of sodium oxide and potassium oxide respectively being Na2O and K2O, and with the Na2O and K2O considered to be low-viscosity oxides. Das cites the advantage of the sputter target of having the Na2O and/or K2O as refining a grain size of magnetic data storage layer due to the oxide compound being disposed in oxide-rich grain boundary phases, which act to separate magnetic grains of a high-Ku material of FePt, thus contributing to an effective exchange decoupling of magnetic domains and an improved signal-to-noise ratio in the magnetic recording medium (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to substitute the Na2O and/or K2O taught by Das for the SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, CeO2, Sm2O3, WO3, and HfO2 of Goto to gain the advantages of contributing to effective exchange decoupling of magnetic domains and an improved signal-to-noise ratio for a magnetic recording medium. In addition since the prior art of Das recognizes the similarities of SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, CeO2, Sm2O3, WO3, HfO2, Na2O, and K2O as oxides for segregating grains in magnetic sputter targets comprising FePt, it would have been obvious to one of ordinary skill in the art to replace the oxide of SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, CeO2, Sm2O3, WO3, and HfO2 of Goto with the oxide of Na2O or K2O of Das as it is merely the selection of functionally similar oxides for segregating grains in magnetic sputter targets comprising FePt to improve media performance characteristics as recognized in the prior art, and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 2, modified Goto further discloses the C in the sputter target is 5 mol% (col. 3, lines 7-8), wherein the C is dispersed in the FePt alloy phase as carbon particles (col. 2, lines 24-32), with the carbon particles considered to be a non-magnetic phase in view of Goto teaching at col. 14, lines 51-56 that C serves as a partition to separate magnetic grains of FePt.
With respect to claims 3 and 9, modified Goto further discloses the sputter target contains more than 0 at% up to 20 at% (which reads on 1-30 mol%) of at least one metal element (claim 11), the at least one metal element selected from Cu, Ag, Mn, Ni, Pd, and V (claim 12).
With respect to claims 4 and 10, modified Goto further discloses the C in the sputter target has a structure of primary particles (i.e. nonmagnetic particles) (claim 11), and fig. 12 depicting that the primary particles are approximately the same size as oxide particles (col. 29, lines 1-4), wherein the nonmagnetic particles of C have an approximately spherical shape (claim 20) with an average diameter of 1-30 m (claim 13), resulting in average spherical surface area (i.e. an average area) per nonmagnetic particle of either C or oxide as approximately 3.14-2827 m2.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 2013/0168240) in view of Yang et al (US 2009/0053089).
With respect to claim 11, Ogino discloses a sputter target comprising a Fe-Pt alloy and a metal oxide, wherein the Fe-Pt alloy has 5-60 mol% of Pt and a remainder of Fe (abstract), and wherein the metal oxide is one or more selected from Zr, Mg, Ti, Al, B, Ta, Nb, Zn, Si, Cr, Mn, and Ga at a 15-70 mol% (para 0028-0029), wherein when all elements Zr, Mg, Ti, Al, B, Ta, Nb, Zn, Si, Cr, Mn, and Ga are selected for the metal oxide at 15 mol%, one of ordinary skill would find it obvious to equally divide all elements within the 15 mol%, resulting in ZnO (and each of the other all elements) to be 0.8 mol%.
However Ogino is limited in that while boron oxide is taught, boron nitride or boron carbide are not specifically suggested.
Yang teaches using a variety of powders to fabricate sputter targets having magnetic properties (abstract), wherein the powders are for forming FePt alloys with C and oxides and/or nitrides (para 0009), and wherein the oxides and nitrides are important for separating or segregating grains of magnetic material (i.e. FePt) to improve media performance characteristics (para 0005). Yang further teaches oxide powders are selected from “at least one ceramic compound and/or at least one non-metallic compound selected from the group consisting of” SiO2, TiO2, ZnO, PbO, Ta2O5, Cr2O3, B2O3, CuO, MgO, Al2O3, ZrO2, Nb2O5, BN, B and C (emphasis added) (para 0027 and 0033; claim 6), wherein boron oxide (B2O3) is interchangeable with the “compound” of “B and C” (i.e. boron carbide) for the segregating grains of magnetic material (i.e. FePt) to improve media performance characteristics (para 0005 and 0009).
Since the prior art of Yang recognizes the similarities of boron oxide (B2O3), boron nitride (BN), and boron carbide as compounds for segregating grains in magnetic sputter targets comprising FePT and C, it would have been obvious to one of ordinary skill in the art to replace the boron oxide (B2O3) of Ogino with the boron carbide (B and C) of Yang as it is merely the selection of functionally similar materials for segregating grains in magnetic sputter targets comprising FePt and C to improve media performance characteristics as recognized in the prior art, and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 12, modified Ogino further discloses the metal oxide (i.e. ZnO) in the sputter target has a grain size of 1-50 m (para 0028-0029), resulting in average spherical surface area (i.e. an average area) per nonmagnetic particle of either C or oxide as approximately 3.14-7850 m2.

Response to Arguments
Applicant’s Remarks on p. 5-9 filed 11/24/2022 are addressed below.

103 Rejections
Applicant’s arguments on p. 5-7 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Goto and Das being applied in the current rejection.
On p. 7-8, Applicant argues that Yang does not teach using boron carbide in the sputter target.
The Examiner respectfully disagrees since Yang teaches at para 0027 and 0033 in addition to claim 6 the sputter target has “at least one ceramic compound and/or at least one non-metallic compound selected from the group consisting of […] B, and C” (emphasis added) with this ceramic compound or non-metallic compound of “B and C” being boron carbide. Thus Yang teaches to have boron carbide be present in the sputter target.
On p. 9, Applicant argues that the combination of Ogino and Yang does not teach using at least one low viscosity oxide selected from FeO, Fe3O4, K2O, Na2O, PbO, and ZnO.
The Examiner respectfully disagrees as Ogino teaches at para 0028-0029 to have a metal oxide of Zn (ZnO), with ZnO a low-viscosity oxide according to Applicant.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794